Luby’s, Inc. 13111 Northwest Freeway Suite 600 Houston, TX 77040 February 19, 2008 Via UPS Overnight and Via Facsimile United States Securities and Exchange Commission 450 Fifth Street N. W. Washington D.C. 20549 Attention: Linda Cvrkel Branch Chief Ladies and Gentlemen: Set forth below are the responses of Luby’s, Inc. (the “Company”) to the comments of the Staff of the Division of Corporation Finance (the “Staff”) of the Securities and Exchange Commission with respect to the Company’s Annual Report on Form 10-K for the fiscal year ended August 29, 2007, and related matters contained in a letter from the Staff to Mr. K. Scott Gray, Senior Vice President and Chief Financial Officer of the Company, dated January 29, 2008. For your convenience, our responses are prefaced by the exact text of the Staff's corresponding comment in bold text.The comments are numbered to correspond to the comment number of the Staff’s comment letter. The heading references refer to the headings in the Staff’s comment letter. Form 10-K for the Fiscal Year Ended August 29, 2007 Management’s Discussion and Analysis -
